Title: Thomas Jefferson to Joseph Milligan, 22 December 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          
            
              Dear Sir
               Monticello Dec. 22. 15.
            
            On my return here from Bedford a few days ago, I found the Hutton and Requisite tables, bound to my mind. by this mail I send you an Ovid’s metamorphoses almost entirely worne out & defaced, yet of so valuable and rare an addition edition that I wish you to put it into as good a state of repair as it is susceptible of. by the next mail I will forward a Cornelius Nepos to be bound. be so good as to procure and forward to me by stage the underwritten books. I salute you with friendship & esteem
            Th: Jefferson
          
          
            
              
                Garnett’s Requisite Tables
                }
                printed in Phila.
              
              
                Garnett’s Nautical Almanac for 1816.
              
            
            Ainsworth’s Lat. & Eng. dict. abridged. to be bound 
             the Lat. & Eng in one, & the Eng. & Lat. 
            Ovid’s metamorphoses. the Delphin edn in 8vo
            Cornelius Nepos. the Delphin edn if to be had; if not some other good one.
            Virgil. the Delphin edn lately printed in Phil. with English notes.
            Mair’s Tyro’s dictionary.
            I observe a mr Richardson advertises in the National Intelligencer the Scientific dialogues: if the edition be compleat comprehending the Chemical part, I should be glad to have it
          
         